Grace, J.
(dissenting). I dissent from the result arrived at by a-majority of the court. Each member of this court is writing more or less fully his opinion in this case, and the opinion when finished will be exceedingly long, and for this reason I do not feel disposed to set forth all my objections to the opinion of the majority and the conclusions, therein reached, but will content myself with setting forth a few of the main objections to the majority opinion, and to give my views as to the proper construction of § 25 of art. 2 of the Constitution of the state of North Dakota as amended, and how the same reads when it is. amended, and to give my construction of § 67 of the Constitution as. amended, and to show how the same reads after the same has been amended, and to construe in part chapter 237 of the Session Laws of 1915.
The amendments to §§ 25 and 67 of the Constitution, and the repeal in part of § 67, and what effect such steps have had, and what if any changes have been made, how those portions of the Constitution now *445stand, and how they now read since changed and amended, may be made more clear by comparative' analysis.
These amendments which have been added to §§ 25 and 67, and the repeal of part of 67, may be compared to a machine before its various parts are placed together in mechanical harmony. As the part of the machine lie en masse, disorganized and disarranged, it is difficult to -determine the usefulness of the various parts of such machine, but when the parts of the machine axe arranged in their proper mechanical places so that each shall perform its proper part and function as related to the intended use of such machine, the harmony of each part with the other in construction, mechanism, and function, becomes manifest.
If parts of the machine are changed in character by new ideas or inventions, or if entirely new parts are inserted in a portion of such machine, such new parts must function, must perform the work, accomplish the work, for which they were inserted, or they become and are useless and of no value; either they are a necessary, desirable, and usable functional part of such machine, or they are not; they are either used or discarded.
The sovereign will of the people, expressed in the manner prescribed by law, amended § 25, and amended and also repealed part of § 67 of the state Constitution. Like the machine referred to, the people by and through their sovereign will and power added new parts to § 25; they added new parts to § 67, and took out old parts from § 67.
This procedure by the sovereign will of the people, so had, makes this part of the Constitution appear disorganized, uncertain, and unworkable if the new parts so added are not carefully put in their proper place and relation; but as soon as the new parts of the Constitution are inserted in their proper place, placed in their true position and relation, in §§ 25 and 67, and then read after being so properly placed .and arranged, harmony at once displaces chaos; certainly displaces •doubt; the sovereign will of the people becomes immediately manifest; all doubt and uncertainty are at once dispelled. Section 25 as amended by the supreme power of the state, the sovereign will of the people duly -expressed by the electors in the due exercise of their highest and most valuable prerogative, that of suffrage, reads as follows:
*446“A Concurrent Resolution for an Amendment to the Constitution Providing for the Initiative and Referendum.
“Amendment. Section 25 of article 2 of the Constitution of the state of North Dakota is hereby amended to read as follows:
“§ 25. The legislative authority of the state of North Dakota shall be vested in a legislative assembly consisting of a senate and house of' representatives, but the people reserve to themselves power to propose-laws and to enact or reject the same at the polls, independent of the legislative assembly, and also reserve power, at their own option, to-approve or reject at the polls, any act, item, section or part of any act or measure passed by the legislative assembly. The first power reserved by the people is the initiative, or the power to propose measures for enactment into laws, and at least 10 per cent of the legal voters to be-secured in a majority of the counties of the state shall be required to propose any measure by initiative petition, and every snch petition shall include the full text of the measure so proposed. Initiative petitions shall be filed with the secretary of state not less than thirty days before any regular session of the legislative assembly; he shall transmit the same to the legislative assembly as soon as it convenes. Such initiative measures shall take precedence over all other measures in the legislative assembly except appropriation bills, and shall be either enacted or rejected without change or amendment by the legislative assembly within forty days. If any such initiative measure shall be enacted by the legislative assembly it shall be subject to referendum petition, or it may be referred by the legislative assembly to the people for approval or rejection. If it is rejected or no action is taken upon it by the-legislative assembly within said forty days, the secretary of state shall submit it to the people for approval or rejection at the next ensuing regular general election. The legislative assembly may reject any measure so proposed by initiative petition and propose a different one to accomplish the same purpose, and in any such event both measures shall be submitted by the secretary of state to the people for approval or rejection at the next ensuing regular election. If conflicting measures submitted to the people at the next ensuing election shall be approved by a majority of the votes severally cast for and against the same, the one receiving the highest number of affirmative votes shall *447thereby become valid, and the other shall thereby be rejected. The-second power is the referendum, or the power to order any act, item, or part of any act to be referred to the people for their approval or-re jection at the polls, and it may be ordered (except as to laws necessary for the immediate preservation of the public peace, health or safety), as to any measure or any parts, items or sections of any measures-passed by the legislative assembly either by a petition signed by 10 per cent of the legal voters of the state from a majority of the counties, or by the legislative assembly, if a majority- of the members elect vote-therefor. . . .
“The filing of a referendum petition against one or more items, sections or parts of an act shall not delay the remainder of that act from becoming operative. Referendum petitions against measures passed by the legislative assembly shall be filed with the secretary of state-not more than ninety days after the final adjournment of the session of the legislative assembly which passed the measure on which the-referendum is demanded. The veto power of the governor shall not extend to measures referred to the people. All elections on measures-referred to the people of the state shall be had at biennial regular elections, except as provisions may be made by law for a special election or elections. Any measure referred to the people shall take effect when it is approved by a majority of the votes cast thereon and not otherwise- and shall be in force from the date of the official declaration of the vote.
“The enacting clause of all the initiative bills shall be, ‘Be it enacted' by the people of the state of North Dakota.’ This section shall not be-construed to deprive any member of the legislative assembly of the right to introduce any measure. The whole number of votes for secretary of state at the regular election last preceding the filing of any petition for initiative or for the referendum shall be the basis on which the number of legal voters necessary to sign such petition shall' be counted.
“Petitions and orders for the initiative and for the referendum shall be filed with the secretary of state, and in submitting the same to the people he and all other officers shall be guided by the general laws and the act submitting this amendment until legislation shall be specially provided therefor.
*448“This amendment shall be self-execnting, but legislation may he enacted to facilitate its operation.”
A careful reading of the above § 25 as thus amended can leave no •doubt as to the meaning thereof. There is no room for doubt. There is none.
Section 67 was repealed in part and amended. "Where the provisions •of an earlier constitutional provision are in conflict with a later constitutional provision, it is certainly law that the later constitutional provisions will prevail over the earlier, and where the earlier provisions are inconsistent with the later constitutional provisions, the earlier constitutional provisions are thereby repealed. If a statute is in force and •effect and later another statute is enacted and made law which is •entirely contrary to the provisions of the first statute, even though nothing is said in the latter statute about repealing the former statute, the former is nevertheless wholly, entirely, and effectively repealed by the enactment of the later law. The two cannot stand together, and hence the later expression is said to be the law because it expresses a later will of the people, who in the last analysis are the paramount .authority. Section 67 as it originally stood, and before amended and in part repealed, is entirely inconsistent with the later constitutional amendment thereto contained in the referendum law. Either § 67 in so far as it is inconsistent with the referendum law must fall, or the later expressed will of the people in the referendum law must fall. 'They are inconsistent; they cannot stand together; one or the other must be inoperative. There cannot be two emergency clauses. The writer of this opinion claims that when the amendment to § 67 as found in the referendum law is placed in its proper relation and position in § 67, as amended, and then read, there can be no doubt but what § 67 is in part repealed, and that the emergency clause contained in § ■67 as it originally stood is entirely repealed, and that § 67 as amended reads clearly, and'there is no need of construction when the same are placed in their intended positions and so read. Section 67 as repealed in part and amended reads as follows: “No act of the legislative assembly shall take effect until July 1, after the close of the session, unless in case of ■ emergency. . . .
“When it is necessary for the immediate preservation of the public *449peace, health or safety that a law shall become effective without delay, /such necessity and the facts creating the same shall be stated in one section of the bill, and if upon aye and no vote in each house two thirds of all the members elected to each house shall vote on a separate roll call in favor of the said law going into instant operation for the immediate preservation of the public peace, health or safety, such law shall become operative upon approval by the governor.”
Reading the above § 67 as thus amended, is there any doubt, — is there any need for construction? Certainly not. There is no need .for construction in either § 25 or § 67 as amended, when they are properly placed, and their parts as amended placed in their proper relation, they afford their own construction, and at once by their clearness dissipate all misunderstanding and doubt and stand forth as the ■express, solemn will of the sovereign people.
Taking notice also of contemporaneous history, it can readily be gathered that the emergency clause mentioned in § 67 as it originally •stood was subjected to much abuse. An examination of the laws discloses that its use became an exceedingly common matter, it being tacked ■onto bills most frequently.
Now, an emergency clause should not be tacked onto a bill unless there is a real emergency. Emergency implies the necessity for immediate action. It means a condition of affairs that will brook no delay. It means that some law should be passed at once, without delay, for ■the reason that some public interest, as public health, peace, or safety, might suffer unless there was a law which went into immediate effect. So the people in their sovereign capacity amended § 67 so as to meet •all such emergencies, and they said that the only emergency that would necessitate the immediate enactment of a law would be such necessity as would affect the health, peace, or safety of the people of the state; .and so they inserted that provision in § 67, and repealed the former ■emergency clause contained in § 67 by so doing, and at the same time made it more difficult to attach the new emergency clause. Notice, by consideration of § 67 as it originally stood, that the emergency clause ■ could be attached merely by vote of two thirds of the members of each house present taken by an aye and no vote; notice, in the new emergency clause which repealed the emergency clause of § 67, as it -originally-stood, when a law is passed to which the new emergency clause *450is attached, such emergency must be one that affects the health, peace, or safety of the people, and the reasons and evidence set forth showing that it does affect the peace, health, and safety of the people, and must be contained in a separate section, and in addition to this (notice the difference) it must be passed by a two-thirds vote of all the members of each house elected, — not present, but elected; and the vote must be by a separate vote in each house, and must be an aye and no vote.
It at once becomes manifest what care, caution, study, and thought, the people exercised in thinking out and enacting such constitutional' amendment. As enacted it constitutes the supreme law of the state.. It is the latest expression of the sovereign will of the people. It is the latest fundamental law by which the legislature and the courts, each of whom are nothing more nor less than the servants of the people, must be guided and governed. There is no room for interpretation; there-is no room for construction; it is the sovereign will of the people, duly expressed in a proper constitutional amendment, and from the will of the people so expressed there is no appeal. It is the fundamental law, plainly and unequivocally expressed. There is therefore only one emergency clause, and that is the one contained in the referendum law and which makes § 67 read as above. For this reason chapter 237 of the Session Laws of 1915 did not go into effect until the 1st day of July, 1915, and before it went into effect no act could be done under-it of any kind or character. No nominations or appointments could be made, and the appointments so made were without the sanction of the law and ineffective and void, and the law was not a law until July 1st. If the legislature had seen fit it could have amended the law relative to vacancies in such manner as to have permitted the governor to appoint persons to fill the offices created by the law at the time when the law became effective, July 1st, and thus have avoided any inconvenience. But, however this may be, it is clear that the emergency clause of § 67 as it originally stood is repealed and is of no further force and effect, and § 67 as amended is in the form in which it has. been set out in this dissenting opinion. '
Mr. Justice Birdzell has written an exhaustive and clear analysis of the law of this case. It is supported by the weight of authority of other states having a section in the Constitution identical with § 67 and a referendum law similar to our own. Ilis legal analysis so set *451forth is unanswerable, and in my opinion is the law. With Justice Birdzell’s legal conclusions, analysis, and opinion as to the law of this case I most heartily agree and concur.
I would very much like to go further, with more analyses, and give many other reasons for dissent, but the lengthy condition of the opinion as it will exist in its completed state, including the various dissenting opinions, forbids my going further in giving my reasons for dissent. I therefore close this dissenting opinion by stating that I dissent from the result arrived at by the majority.
After the original opinion was filed, a petition for rehearing was-made and filed, and an order entered on June 20, 1917, denying the petition.